El Jueiiz Asociado Sr. Wolf,
emitió la opinión del tribunal.
En este caso la Corte de Distrito de San Juan emitió una opinión en la cual expresaba que se babía presentado una solicitud de certiorari a dicha corte y expedido el auto, y que los procedimiento de la Comisión de Indemnizaciones a Obre-ros en el caso del trabajador Ventura Eivera fueron debi-damente sometidos a ella. Entonces, después de. relacionar los procedimientos habidos ante la comisión la corte tomó en consideración las objeciones hechas por el fiscal general en representación de la comisión.
Convenimos con el razonamiento de la corte en que el objeto de la Ley No. 61 de junio 19 de 1919, enmendatoria del artículo 28 de la Ley No. 10 de 1918, es hacer que se presente cualquier decisión de la Comisión de Indemniza-ciones a Obreros ante 4a corte de distrito para su revisión. La Ley No. 61 es como sigue:
“ley
“Para enmendar el artículo 28 de la ley denominada ‘Ley de Indem-nizaciones por Accidentes del Trabajo,’ aprobada el 25 de fe-brero de 1918.

“Decrétase por la Asaniblea Legislativa de Puerto Rico:

“Artículo 1. — Que el artículo 28 de la denominada ‘Ley de in-demnizaciones por accidentes del trabajo,’ aprobada el 25 de febrero de 1918, queda por la presente enmendado del modo siguiente:
“ ‘Artículo 28. — Todo patrono que empleare obreros bajo las con-diciones establecidas en esta ley, estará obligado a contribuir al “Fondo de depósito para indemnizaciones a obreros,” en la forma y modo en ella prescritas: Disponiéndose que a instancia de la parte agraviada, la corte de distrito competente, podrá revisar me-diante certiorari, cualquier decisión de la Comisión de Indemniza-ciones a Obreros, que fuere dictada con infracción de las disposi-ciones de esta ley, siempre que dicho recurso se interpusiere en el término de 15 días desde la notificación de la decisión impugnada. *395Y disponiéndose además,.que la legalidad de cualquier cuota fijada por dicha comisión podrá ser también revisada, de igual modo y manera, mediante dicho recurso de certiorari interpuesto en el tér-mino antes referido.’
“Artículo 2. — Toda ley o parte de ley que se opusiere a la pre-sente, queda por ésta derogada.
“Artículo 3. — Esta ley empezará a regir a los noventa días des-pués de su aprobación.”
La petición por tanto sólo necesita expresar que hubo una decisión errónea de la Comisión de Indemnizaciones a Obre-ros expresando alguna de las circunstancias bajo las cuales la decisión fué rendida. La naturaleza del error se verá con claridad, pues los procedimientos de la comisión se pre-sentan necesariamente para una revisión completa por la corte de distrito, cuyo procedimiento no habiendo sido indi-cado por la Ley No. 61 debe ajustarse al artículo 36 del Có-digo de Enjuiciamiento Civil, el cual prescribe lo siguiente:
Artículo 36. — Cuando por este código o por otra ley se con-fiera jurisdicción a una corte o funcionario judicial, se le confieren también todos los medios necesarios para hacerla efectiva; y en el ejercicio de ella, si el procedimiento no estuviere especialmente seña-lado en este código o en otra ley,' podrá adoptarse cualquier otro procedimiento o modo adecuado que parezca estar más en harmonía con el espíritu de este código.”
La corte en su opinión hace cierta insistencia en la omi-sión de la comisión en obtener un informe del Departamento de Agricultura y Trabajo, lo que la corte considera como una condición precedente al derecho de la comisión para actuar. Convenimos con el apelante en que esta cuestión fué abandonada por el hecho.de no estar presentada a la comisión.
La parte pertinente del artículo 7 de la ley de febrero 25 de 1918, No. 10 de ese año, prescribe lo siguiente:
“Artículo 7. * * *
“Deberá el Departamento de Agricultura y Trabajo dentro de las cuarenta y ocho horas de recibido aviso de la comisión de que *396ha ocurrido un accidente a cualquier obrero sujeto a las disposiciones de esta ley, practicar una completa investigación sobre dicho acci-dente, la causa o causas del mismo, el carácter, naturaleza y alcance de las lesiones sufridas, y presentar un amplio informe de dichos hechos a la Comisión de Indemnizaciones a Obreros, incluyendo en el referido informe los demás hechos y circunstancias que a juicio de la Comisión de Indemnizaciones a Obreros pueda permitirle el dicta-minar sobre la reclamación de indemnización del obrero lesionado, cuando se presente dicha reclamación a la comisión, según se dispone en la presente.
“La Comisión de Indemnizaciones a Obreros tendrá facultad para hacer cualquier otra investigación que estime necesaria, relacionada con los fines de esta ley.
“La Comisión de Indemnizaciones a Obreros o alguna persona merecedora de confianza designada por dicha comisión, queda por la presente expresamente autorizada para citar testigos bajo aperci-bimiento de desacato, tomar juramentos y declaraciones, examinar libros y evidencia documental esenciales al caso que se investiga, y visitar e inspeccionar los edificios, maquinaria y otras propiedades donde hubiere ocurrido un accidente a un trabajador.”
Considerando las disposiciones de los párrafos finales del artículo el informe del departamento no puede tener la fuerza que le da la corte, sólo sería una investigación parcial por la comisión y tal informe parece ser exigible por la comi-sión a su discreción. Dicha comisión también debe tener los peritos médicos exigidos por el artículo 5 y tiene facultad de acuerdo con dicho artículo 7 para seguir investigando y ampliar todos los medios legales para llevar a cabo sus fa-cultades.
Nos inclinamos al parecer de que quizás en ciertos casos sería mejor oir al trabajador ante la comisión en pleno. En este caso, sin embargo, un miembro de la comisión lo exa-minó y no alegó nada en particular el trabajador por tal motivo. No encontramos de la prueba que la comisión co-metiera error excepto en 'un punto, o sea en la cuantía de la indemnización fijada.
No estamos de acuerdo con el peticionario en que la *397prueba tendía a demostrar lesiones de carácter permanente, pero, dada la diversidad de criterio entre los peritos en cuanto al tiempo necesario para la curación del lesionado, quizás tal tiempo sería mayor que el número de meses cal-culados por la comisión. De todos modos convenimos con la corte inferior en que el caso debe ser devuelto a la comi-sión para ulteriores procedimientos con amplia facultad para proceder según lo exijan los intereses del caso.

Confirmada la sentencia apelada pero enmen-dándola en el- sentido de disponer la nuli-dad de la decisión de la comisión deman-dada y ordenando la devolución del record para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.